Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12, 14, and 15 are pending.  Claims 13, 16, and 17 have been canceled.  Note that, Applicant’s amendment and arguments filed 2/24/22 have been entered.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 25, 2020.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 11/24/21 have been withdrawn:
	None.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 11, 12, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to instant claim 11, the specification, as originally filed, provides no basis for a lower limit of “5%” of the non-aromatic co-surfactant.  Thus, this is deemed new matter.  Note that, the instant specification does provide basis for a lower limit of “6%”.  Additionally, instant claims 12, 14, and 15 have also been rejected due to their dependency on claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/166075 in view of in view of Di Capua et al (US 2016/0122688) or WO2010/073067.
‘075 teaches a detergent composition containing a specific enzyme in combination with one or more additional cleaning composition components.  The composition can include at least one nonionic surfactant, which is present in amounts from about 0.01 to 60% by weight.  Suitable nonionic surfactants include ethoxylated nonionic surfactants prepared by reaction of a monohydroxyalkanol with 6 to 20 carbon atoms with preferably at least 12 moles of ethylene oxide per mole of alcohol; amine oxides such as dimethyldodecylamine oxide, etc.  See pages 38-43.  Additionally, the composition may contain from about 0.5 to about 10% of a hydrotrope such as sodium toluene sulfonate, sodium xylene sulfonate, etc.  See page 45.  The detergent composition may contain a builder in amounts from 5% to 65% by weight, wherein suitable builders include triethanolamine, etc.  See page 46.  
‘075 does not teach the use of a nonionic surfactant which is a mixture of ethoxylated, propoxylated, and butoxylated fatty alcohols or a composition containing a nonionic surfactant which is a mixture of C5-C11 branched ethoxylated, propoxylated, and butoxylated fatty alcohols, triethanolamine, an amine oxide surfactant, an aromatic hydrotrope, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Di Capua et al teach hard surface cleaning compositions comprising ethoxylated alkoxylated nonionic surfactants.  See para. 1.  The compositions contain from 0.01% to 10% by weight of an ethoxylated alkoxylated nonionic surfactant wherein the alkoxy part 
 ‘067 teaches a single phase alkaline composition which contains10 to 25% by weight of a fatty alcohol alkoxylate, etc.  See Abstract.  Suitable nonionic surfactants include alcohol alkoxylated having EO, PO, and BO blocks under the tradename Plurafac.  See page 7.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a nonionic surfactant which is a mixture of a C5-C11 branched ethoxylated, propoxylated, and butoxylated fatty alcohols in the composition taught by ‘075, with a reasonable expectation of success, because Di Capua et al or ‘067 teach the use of a nonionic surfactant which is a mixture of a C5-C11 ethoxylated, propoxylated, and butoxylated fatty alcohols in a similar composition and further, ‘075 teaches the use of various alkoxylated alcohol nonionic surfactants in general.  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a nonionic 
Note that, the Examiner asserts that the broad teachings of ‘075 in view of Di Capua et al or ‘067 would suggest compositions having the same pH when formulated as a use solution because ‘075 in view of Di Capua et al or ‘067 teaches compositions containing the same components in the same amounts as recited by the instant claims.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using WO2015/166075 in view of DiCapua et al or WO2010/073067, Applicant states that the combination of references is not sufficient to render the claimed invention obvious.  Specifically, Applicant states that the Examiner fails to make the necessary showing establishing that the cited references are from the same field of endeavor as the pending application.  Additionally, Applicant states that the Examiner has relied upon impermissible hindsight reasoning in rendering the claimed invention obvious.  
As stated previously, the Examiner asserts that ‘075, Di Capua et al, and ‘067 are analogous prior art with respect to the claimed invention and relative to each other Additionally, as stated previously, the Examiner asserts that “for removing pigment-containing or non-pigment-containing hydrophobic residues from surfaces of manufacturing or packaging devices or any other hardware used for manufacturing or packaging cosmetic or pharmaceutical compositions” as recited in the preamble is merely an intended use of the claimed composition and is not read as a patentable limitation.  Note that, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states, for example, the purpose or intended use for the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.  See MPEP 2111.02.  Note that, the Examiner asserts that the broad teachings of ‘075 in view of Di Capua et al or ‘067 suggest compositions which are capable of removing pigment-containing or non-pigment-containing hydrophobic residues from surfaces of manufacturing or packaging devices or any other hardware used for manufacturing or packaging cosmetic or pharmaceutical 
The Examiner asserts that Di Capua et al and ‘067 are analogous prior art relative to the claimed invention and ‘075 and that one of ordinary skill in the clearly would have looked to the teachings of Di Capua et al and ‘067 to cure the deficiencies of ‘075.  Di Capua et al and ‘067 are secondary references relied upon for their teaching of a nonionic surfactant which is a mixture of a C5-C11 branched ethoxylated, propoxylated, and butoxylated fatty alcohols.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a nonionic surfactant which is a mixture of a C5-C11 branched ethoxylated, propoxylated, and butoxylated fatty alcohols in the composition taught by ‘075, with a reasonable expectation of success, because Di Capua et al or ‘067 teach the use of a nonionic surfactant which is a mixture of a C5-C11 ethoxylated, propoxylated, and butoxylated fatty alcohols in a similar composition and further, ‘075 teaches the use of various alkoxylated alcohol nonionic surfactants in general.   Note that, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rational may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Fine 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).  See MPEP 2144.   Further, an express suggestion to substitute one equivalent component In re Fout, 675 F.2d 297, 213 USPQ 531 (1982); See MPEP 2144.06(I).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Thus, the Examiner asserts that the teachings of ‘075 in view of Di Capua et al or ‘067 are sufficient to render the claimed invention obvious under 35 USC 103.   
Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that Tables 1-4 of the instant specification provide data showing the unexpected and superior hydrophobic residue removal properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  In response, note that, the Examiner asserts that the comparative data presented in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data provided in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims are open a broad group of alkoxylated C5-C11 branched fatty alcohols in broad amounts, a In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).  

Also, the Examiner would like to point out that while Plurafac LF 305 as used in the Examples appears to correspond to the alkoxylated surfactant recited by the instant claims, it is unclear as to the exact chemical formula/makeup of Plurafac LF 305.  Thus, the Examiner asserts that the comparative data presented in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/March 28, 2022